DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roche et al. (US 20160346449).
Regarding claim 1, Roche discloses a medical apparatus for an organ, comprising: a substrate 105 that is a flexible or stretchable patch or a sleeve that conforms to a shape of the organ (Fig. 16A-D, abstract, A biomimetic actuation device includes a flexible substrate, conformable for disposition about an object,); and a plurality of processing units connected to said substrate and distributed throughout said substrate, each of said plurality of processing units having a sensor for sensing a condition of the organ and providing a sensed signal (section 0123, A control box was integrated into the pump housing, the control box being connected to sensors, the pump and the computer. The microcontroller and the motor driver contained in the control box control the pump speed, using the encoder switch signals for a closed loop control); a processing device receiving the sensed electrical signal from said sensor, analyzing the sensed signal and providing a control signal (section 0123, A control box was integrated into the pump housing, the control box being connected to sensors, the pump and the computer. The microcontroller and the motor driver contained in the control box control the pump speed, using the encoder switch signals for a closed loop control); and an actuator 20, 20’for applying an output pulse to the organ in response to the control signal from said processing device (section 0204, The control and monitoring system is adapted to, via the electrical/pneumatic control unit, control and adjust the DCC device 100 in real-time, while simultaneously monitoring and recording defined physiological variables (e.g., heart rate, pulmonary artery pressure, pulmonary artery flow rate, ascending aortic pressure, ascending aortic flow rate, etc.) and DCC device parameters (e.g., instantaneous pressure of each soft actuator 20, 20′, etc.). Advantageously, the control system establishes synchronization to the native cardiac cycle, thus allowing assessment of device assistance control variables to ventricular performance. In one embodiment, the GUI comprises a “virtual instrument” developed within LabVIEW 2013 software. Simultaneous data acquisition and device control is conducted, in some aspects, at 200 Hz, which provides adequate resolution over the cardiac cycle and provides real-time information on cardiac parameters and performance of the DCC device).
Concerning claim 2, Roche discloses sensor and said actuator are directly connected to said processing device (section 0204, The control and monitoring system is adapted to, via the electrical/pneumatic control unit, control and adjust the DCC device 100 in real-time, while simultaneously monitoring and recording defined physiological variables (e.g., heart rate, pulmonary artery pressure, pulmonary artery flow rate, ascending aortic pressure, ascending aortic flow rate, etc.) and DCC device parameters (e.g., instantaneous pressure of each soft actuator 20, 20′, etc.). Advantageously, the control system establishes synchronization to the native cardiac cycle, thus allowing assessment of device assistance control variables to ventricular performance. In one embodiment, the GUI comprises a “virtual instrument” developed within LabVIEW 2013 software. Simultaneous data acquisition and device control is conducted, in some aspects, at 200 Hz, which provides adequate resolution over the cardiac cycle and provides real-time information on cardiac parameters and performance of the DCC device). 
With respect to claim 3, Roche discloses substrate 105 is flexible or conforms to a shape of the organ 110 (Fig. 16E).
Regarding claim 4, Roche discloses substrate is rigid 105’ (Fig. 16A) and said apparatus 100 comprises an implantable device (Fig. 16E).
Concerning claim 5, Roche discloses plurality of processing units are non-intrusive in size to the organ (section 0123, A control box was integrated into the pump housing, the control box being connected to sensors, the pump and the computer. The microcontroller and the motor driver contained in the control box control the pump speed, using the encoder switch signals for a closed loop control).
With respect to claim 6, Roche discloses processing device receives information from an adjacent two or more of said plurality of processing units (section 0204, The control and monitoring system is adapted to, via the electrical/pneumatic control unit, control and adjust the DCC device 100 in real-time, while simultaneously monitoring and recording defined physiological variables (e.g., heart rate, pulmonary artery pressure, pulmonary artery flow rate, ascending aortic pressure, ascending aortic flow rate, etc.) and DCC device parameters (e.g., instantaneous pressure of each soft actuator 20, 20′, etc).
Regarding claim 7, Roche discloses processing device sends information to adjacent two or more of said plurality of processing units (section 0204, The control and monitoring system is adapted to, via the electrical/pneumatic control unit, control and adjust the DCC device 100 in real-time, while simultaneously monitoring and recording defined physiological variables (e.g., heart rate, pulmonary artery pressure, pulmonary artery flow rate, ascending aortic pressure, ascending aortic flow rate, etc.) and DCC device parameters (e.g., instantaneous pressure of each soft actuator 20, 20′, etc).
Concerning claim 8, Roche discloses output comprises of a pulse or a sequence of pulses (Section 0013, the ECG wave serves as a trigger, and the output ECG signal (whether obtained internally through existing pacemaker technology (implantable) or externally from a plurality of electrodes/leads) is used by the DCC device control system to selectively actuate individual actuators (e.g., PAMs), groups of actuators and further, to selectively control the actuation force/displacement of such actuated actuator(s) to tailor the assistance provided by the DCC device in real time. In accord with this capability, the DCC device is configurable to, in real time, activate right and left ventricle separately (e.g., independent ventricular actuation), or actuate atria, to perform sequential actuation from apex to base, or any other sequence of actuation).
With respect to claim 9, Roche discloses output pulse or sequence of pulses comprise a therapeutic pulse or a therapeutic sequence of pulses (Section 0013, the ECG wave serves as a trigger, and the output ECG signal (whether obtained internally through existing pacemaker technology (implantable) or externally from a plurality of electrodes/leads) is used by the DCC device control system to selectively actuate individual actuators (e.g., PAMs), groups of actuators and further, to selectively control the actuation force/displacement of such actuated actuator(s) to tailor the assistance provided by the DCC device in real time. In accord with this capability, the DCC device is configurable to, in real time, activate right and left ventricle separately (e.g., independent ventricular actuation), or actuate atria, to perform sequential actuation from apex to base, or any other sequence of actuation).
Regarding claim 10, Roche discloses plurality of processing units are embedded in said substrate (Section 0113, The substrate in which the soft actuators are incorporated, and/or the soft actuators themselves, can comprise one or more sensing elements. By way of example, the soft actuators and/or substrate(s) may comprise sensors such as, but not limited to elastic strain sensors, elastic sensors configured to measure bending curvature, and/or pressure sensors, or implantable three-axis accelerometer).
Concerning claim 11, Roche discloses processing device comprises a computing device or computing chip (section 0124, An Ardulno Mega development board was used. The board features an AT Mega 256 microcontroller, a preinstalled boot loader, a USB and a power jack and offers pin-and-socket connectors to the microcontroller's general purpose in-put/output pins. The microcontroller runs with a frequency of 16 MHz and provides 16 analog to digital converter pins).
With respect to claim 12, Roche discloses plurality of processing units operate in real time (section 0013, the ECG wave serves as a trigger, and the output ECG signal (whether obtained internally through existing pacemaker technology (implantable) or externally from a plurality of electrodes/leads) is used by the DCC device control system to selectively actuate individual actuators (e.g., PAMs), groups of actuators and further, to selectively control the actuation force/displacement of such actuated actuator(s) to tailor the assistance provided by the DCC device in real time).
Regarding claim 13, Roche discloses processing device and said actuator form a closed loop (section 0123, A control box was integrated into the pump housing, the control box being connected to sensors, the pump and the computer. The microcontroller and the motor driver contained in the control box control the pump speed, using the encoder switch signals for a closed loop control).
Concerning claim 14, Roche discloses interconnections connecting said plurality of processing units (Fig. 16E, Section 0113, The substrate in which the soft actuators are incorporated, and/or the soft actuators themselves, can comprise one or more sensing elements. By way of example, the soft actuators and/or substrate(s) may comprise sensors such as, but not limited to elastic strain sensors, elastic sensors configured to measure bending curvature, and/or pressure sensors, or implantable three-axis accelerometer)
With respect to claim 15, Roche discloses interconnections connecting the processing device of neighboring ones of said plurality of processing units (Fig. 16E, Section 0113, The substrate in which the soft actuators are incorporated, and/or the soft actuators themselves, can comprise one or more sensing elements. By way of example, the soft actuators and/or substrate(s) may comprise sensors such as, but not limited to elastic strain sensors, elastic sensors configured to measure bending curvature, and/or pressure sensors, or implantable three-axis accelerometer).
Concerning claim 17, Roche discloses processing device receives the sensed signal, analyzes the sensed signal, and provides the control signal in real time (section 0013, the ECG wave serves as a trigger, and the output ECG signal (whether obtained internally through existing pacemaker technology (implantable) or externally from a plurality of electrodes/leads) is used by the DCC device control system to selectively actuate individual actuators (e.g., PAMs), groups of actuators and further, to selectively control the actuation force/displacement of such actuated actuator(s) to tailor the assistance provided by the DCC device in real time).
With respect to claim 18, Roche discloses actuator applies the output pulse in real time with respect to the sensor providing the sensed signal (section 0013, ECG wave serves as a trigger, and the output ECG signal (whether obtained internally through existing pacemaker technology (implantable) or externally from a plurality of electrodes/leads) is used by the DCC device control system to selectively actuate individual actuators (e.g., PAMs), groups of actuators and further, to selectively control the actuation force/displacement of such actuated actuator(s) to tailor the assistance provided by the DCC device in real time. In accord with this capability, the DCC device is configurable to, in real time, activate right and left ventricle separately (e.g., independent ventricular actuation), or actuate atria, to perform sequential actuation from apex to base, or any other sequence of actuation).
Regarding claim 19, Roche discloses plurality of processing units for a distributed network of said plurality of processing unit (Fig. 16E, Section 0113, The substrate in which the soft actuators are incorporated, and/or the soft actuators themselves, can comprise one or more sensing elements. By way of example, the soft actuators and/or substrate(s) may comprise sensors such as, but not limited to elastic strain sensors, elastic sensors configured to measure bending curvature, and/or pressure sensors, or implantable three-axis accelerometer).
Claim Objections
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792